EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 8th day of September, 2014 by and between Cicero Consulting Group, LLC, with
its principal place of business at 1858 Pleasantville Road, Suite 110,
Briarcliff Manor, NY 10510, (the “Consultant”), and SearchCore, Inc. (the
“Client), with its principal place of business at 500 N Northeast Loop 323,
Tyler, TX 75708.
 
WHEREAS, Consultant is in the business of providing management consulting and
business advisory services; and
 
WHEREAS, the Client is a public company, and deems it to be in its best interest
to retain Consultant to render to the Client such services as described below;
and
 
WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
 
1.
Consulting Services. The client hereby retains the Consultant as an independent
consultant to the Client and the Consultant hereby accepts and agrees to such
retention. The services provided by the Consultant are:




 
(a) 
Management and general business consulting and advice related to partnerships,
strategic contacts, joint ventures, corporate restructuring, debt negotiations,
as well as a review of Client’s current practices and business relationships.



It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects. Client acknowledges that the services to be provided are
being provided on a non-exclusive basis, and the Consultant is permitted to
provide services, whether on a consultancy basis or otherwise, to any other
individuals or entities as it sees fit.


2.
Independent Contractor. The Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered as creating an employer-employee relationship between the parties to
this Agreement. The Client shall not make social security, worker’s compensation
or unemployment insurance payments on behalf of Consultant. The parties hereto
acknowledge and agree that Consultant cannot guarantee the results or
effectiveness of any of the services rendered or to be rendered by Consultant.



 
Rather, Consultant shall conduct its operations and provide its services in a
professional manner and in accordance with good industry practice. Consultant
will use its best efforts and does not promise results.



3.
No Guarantee. The parties hereto acknowledge and agree that Consultant cannot
guarantee the results or effectiveness of any of the services rendered or to be
rendered by Consultant. Rather, Consultant shall conduct its operations and
provide its services in a professional manner and in accordance with good
industry practice. Consultant will use its best efforts and does not promise
results.

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.



5.
Compensation and Term. The term of this Agreement shall be for six (6) months
and shall commence as of the date of this Agreement, subject to Section 6 of
this Agreement (the “Term”).




 
(a)  
 Client shall pay Consultant for its services hereunder as follows:



Client shall pay Consultant a commencement fee of $200,000 worth of Client’s
common stock, consisting of 3,333,333 shares based on a current stock price of
$.06 per share. The shares issued pursuant to this agreement shall be considered
to be earned in full and beneficially owned as of the date of execution of this
Agreement. The shares shall not be considered prepayment for future services,
and shall be non-refundable in every respect, including early termination of
this Agreement.


6.
Termination.




 
(a) 
Consultant’s relationship with the Client hereunder may be terminated for any
reason whatsoever, with or without cause, at any time, by Client, upon fourteen
(14) days written prior notice.




 
(b) 
This Agreement may be terminated by either party upon giving written notice to
the other party if the other party is in default hereunder and such default is
not cured within fifteen (15) days of receipt of written notice of such default.

 

 
(c) 
Consultant and Client shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have of will not
have a material adverse effect on the operations of the Client.




 
(d) 
In the event of any termination hereunder all funds due to or paid to the
Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of Section 8
hereof.



7.
Confidentiality. The Consultant recognizes and acknowledges that it has and will
have access to certain confidential information of the Client and its affiliates
that are valuable, special and unique assets and property of the Client and such
affiliates. The Consultant will not, during the term of this Agreement,
disclose, without the prior written consent or authorization of the Client, any
of such information to any person, for any reason or purpose whatsoever. In this
regard, the Client agrees that such authorization or consent to disclose may be
conditioned upon the disclosure being made pursuant to a secrecy agreement,
protective order, provision of statute, rule, regulation or procedure under
which the confidentiality of the information is maintained in the hands of the
person to whom the information is to be disclosed or in compliance with the
terms of a judicial order or administrative process.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
Indemnification. The Client shall protect, defend, indemnify and hold Consultant
and its assigns and attorneys, accountants, employees, officers and director
harmless from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising our of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws, other than in the event of the Consultant’s gross
negligence or willful misconduct.



The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws.


9. 
Client Representations. Client represents and warrants that it will remain
current with its regulatory filings and maintain disclosure of Current Public
Information as that term is defined in Rule 144(c) of the Securities Act,
including proper disclosure of this Agreement as required. Any delisting or
failure to comply with Client’s reporting obligations shall be deemed a default
of this Agreement.



10.
Work Product. It is agreed that all information and materials produced for the
Client shall be deemed “work made for hire” and the property of the Client.

 
11.
Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by registered or
certified mail, or by Federal Express or other recognized overnight courier to
the principal office of each party set forth above.



12.
Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.



13.
Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.



14.
Applicable Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
New York and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of New York shall be applicable and shall govern
to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

 
 
3

--------------------------------------------------------------------------------

 
 
15.
Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.



16.
Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.



17.
Waiver and Modification. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof.



18.
Binding Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association under its Commercial Arbitration Rules
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall be conducted in New
York County, New York.



19.
Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.



[Signature Page to Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.



CONSULTANT:       Cicero Consulting Group, LLC        
By:
/s/ Joe Abrams    
Joe Abrams
Managing Member
        CLIENT:         SearchCore, Inc.         By: /s/ James Pakulis    
James Pakulis
Chief Executive Officer
 

 
 
5

--------------------------------------------------------------------------------